UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6020


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONTGOMERY JOSEPH ISNER, a/k/a Montgomery Joe Carter,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:15-cr-00012-GMG-RWT-1;
3:16-cv-00139-GMG-RWT)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Montgomery Joseph Isner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Montgomery Joseph Isner seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Isner’s § 2255 motion. We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on September 21, 2017. The

notice of appeal was filed on January 5, 2018. Because Isner failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2